
	
		I
		112th CONGRESS
		1st Session
		H. R. 1331
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2011
			Mr. Luetkemeyer (for
			 himself, Mr. Israel, and
			 Mrs. Emerson) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To direct the Attorney General to establish a system of
		  background checks for employers and employees of the electronic life safety and
		  security system installation and monitoring industry, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Electronic Life Safety and Security
			 Systems Federal Background Check Act of 2011.
		2.FindingsCongress finds—
			(1)the electronic life safety and security
			 systems industry performs critical security installation and protection for
			 much of the infrastructure in the United States and provides commercial
			 buildings, public agencies and residences with alarm and security systems that
			 are an important part of homeland security and anti-crime and terrorist
			 prevention;
			(2)these systems include central monitoring
			 stations and individual employer-owned companies and other private sector
			 businesses that install systems in these structures;
			(3)some States do not
			 provide for any licensing or regulation requirement that includes a State or
			 Federal background check on employers and employees of these companies;
			(4)many employers and their employees in the
			 industry travel across State lines to install their systems and may or may not
			 be required to undergo Federal background checks as a condition of employment
			 and in some cases there may be background check requirements at the State level
			 or duplicated background checks at the county or city levels; and
			(5)many employers and their employees in the
			 industry have access to public and private structures and should undergo a
			 Federal background check to protect lives and property.
			3.Establishment of
			 background checkNot later
			 than 180 days after the date of the enactment of this Act, the Attorney General
			 shall establish a method to permit employers in the electronic life safety and
			 security systems installation and monitoring industry to access the information
			 contained in appropriate records acquired under section 534 of title 28, United
			 States Code, to provide the employers with any resulting relevant criminal
			 history record information in accordance with the following goals and
			 standards:
			(1)Employers should be able to discover if
			 employees or prospective employees have been convicted of a felony or of an
			 offense involving dishonesty or false statement or the use of force against the
			 person of another within the 10 years prior to the check.
			(2)Employers should be able to obtain access
			 to Federal criminal history record information by the Attorney General
			 designating, the Electronic Security Association, as the channeling
			 organization representing the electronic life safety and security systems
			 industry.
			(3)The access
			 provided under this Act should not duplicate access by an employer regarding an
			 employee working only within one State where the State licensing and regulation
			 of that employee already requires a Federal background check.
			(4)Each employee for whom a background check
			 is provided under this Act should be issued a Federal Background Check
			 Completion identification card by the Department of Justice for an appropriate
			 period of time up to one year, indicating that the check was made with no
			 adverse results. During that period of time, an employer or prospective
			 employer may rely on this card instead of seeking a new Federal background
			 check.
			(5)The Federal Background Check Completion ID
			 card should receive reciprocity from States, including those without a
			 requirement for a Federal background check for this industry or without any
			 requirement for background checks for this industry.
			(6)The Attorney
			 General may set reasonable fees to be charged in connection with the method for
			 background checks authorized under this Act.
			(7)The Attorney General, in establishing the
			 method for background checks, shall give due consideration to privacy
			 protections and employee rights. Each employee for whom a background check is
			 provided under this section should have an effective means provided to seek a
			 correction or dispute the outcome of the check.
			4.DefinitionAs used in this Act, the term
			 electronic life safety and security systems industry means
			 businesses that provide installation and central monitoring of fire and burglar
			 alarm systems to public or private entities including but not limited to fire
			 alarms, burglar alarms, closed-circuit TV, biometric systems, access control
			 systems and other crime prevention systems.
		
